Opinion by
Mr. Chief Justice Eakin.
So far as disclosed by the evidence, the deed in this case is an ordinary warranty deed and contains no conditions for reservations. The condition as to the disposition of the deed was oral, by which the deed was to be held by Mary Thrush, and the evidence as to the terms thereof is somewhat conflicting.
*1461. It is established by the weight of authority that, if upon the execution of a deed it is deposited with a stranger to be delivered to the grantee upon the death of the grantor, and the grantor intends to and does retain possession and control over it after such delivery, such delivery is not effectual to pass the title; but if he parts with the possession and control of it absolutely at the time of the delivery, reserving no right to deliver it or alter its provisions, it is a good delivery, and the grantee will, upon the death of the grantor, succeed to the title. White v. White, 34 Or. 141, 148 (50 Pac. 801: 55 Pac. 645); Hoffmire v. Martin, 29 Or. 240 (45 Pac. 754) ; Foote v. Lichty, 60 Or. 542, 547 (120 Pac. 398).
2. And there is but one question for decision here, namely: Was the deed delivered uoconditionally to Mary Thrush to be held by her until the death of Abram Thrush, and then to be delivered to the grantee? The effect is the same whether there was some consideration for it or whether it was intended as a voluntary gift. Fain v. Smith, 14 Or. 82, 84 (12 Pac. 365: 58 Am. Rep. 281). There is some conflict in the evidence upon that point. Abram Thrush ■ testifies that he retained possession of the deed, and that Mary was only the custodian of it for him. Mary testified to the same effect:
“They (the deeds) were laying on the table, and after dinner was over Mr. Wells gathered those deeds up and handed them to father and father handed them to me and told me to take care of them until he called for them, and until after his death, and then to be handed to the boys if he did not call for them.”
Also Nina Baldwin, a granddaughter of Abram Thrush, who was a witness to the deeds, testified that Abram Thrush delivered the deeds to Mary “to put away and keep for him until he called for them, or until after his death to give them to the boys.” To the contrary is the testimony of Mrs. Ella Jenney, also a grand*147daughter of Abram Thrush, and a witness to the deeds. She testified that the deeds “laid on the table until after dinner, and then Mary Thrush picked them up * * and was to keep them until grandfather died, and then they were to be turned over to the boys and recorded. * * ”
“Q. Did your grandfather say anything about taking care of them for him or for the boys?
“A. She was to take .care of them for the boys, not for him, but for the boys, and hers for herself. * * He said the deeds were not to be recorded until after his death, and then they were to be turned over to each one, and they would have their own recorded.”
Abram Lincoln Thrush came to the house just after the execution of the deeds, while the family were at dinner. He testified that:
“My father said that he concluded to have his papers made out just as he wanted them made out; he wanted to deed this land over to the children; that he deeded me 100 acres of the Sam Belieu place. * * Father said them deeds should not be recorded until after his death, * * and he was to have all the proceeds that came off the place. * * He said- Mary is to hold the deeds; they are there in the chest, until after his death, and then each one take his own deed and have it recorded.”
Mr. W. R. Wells, a justice of the peace, drew the deeds and took the acknowledgments thereto, and Abram Thrush consulted with him as to the manner of disposing of his property, whether by deed or by will, and Mr. Wells advised him that:
“If he made deeds, the deeds could be delivered to some party to hold until his death, and then they could be delivered over, and there would be no cost to it, and that is the way he decided to do it. * * I put the deeds * * in an envelope and handed them to Mary, according to his instructions, to hold the deeds until his death, and then deliver them to the parties that they were drawn to.”
Other witnesses testified to the fact that Abram Thrush said to them that the deeds were delivered to *148Mar.y to be held until his death, and he was to have the crops until that time; also that Mary had made several statements in conflict with her testimony here.
The preponderance of the evidence is convincing that the deeds were delivered unconditionally to Mary Thrush to be held until her father’s death, and then to be delivered to the grantees, and they were beyond the control of Abram Thrush. Therefore the destruction of the deed by the grantor did not affect its operation or revest the title in him. Chambers v. Stewart, 2 Ohio N. P. 287; Ellington v. Currie, 40 N. C. 21; Bury v. Young, 98 Cal. 446 (33 Pac. 338: 25 Am. St. Rep. 186). See Munro v. Bowles, 187 Ill. 346 (58 N. E. 331: 54 L. R. A. 865, note “e,” page 903).
Plaintiff was entitled to the decree given in the circuit court and the decree is affirmed. Affirmed.